Order entered September 24, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00029-CR

                            JORGE LUIS ALEJANDRO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-58523-L

                                             ORDER
       The Court REINSTATES the appeal.

       On July 30, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is represented by court-appointed counsel J. Daniel Oliphant; (3) Mr.

Oliphant’s explanation for the delay in filing appellant’s brief is his workload; and (4) Mr.

Oliphant will file appellant’s brief by October 3, 2014.

       We ORDER appellant to file his brief by OCTOBER 3, 2014. Because appellant’s brief

is already five months overdue, no further extensions will be granted. If the brief is not filed by

the date specified, the Court will utilize the available remedies to obtain appellant’s brief.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                /s/   LANA MYERS
                                                      JUSTICE